Citation Nr: 0107987	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  97-15 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1971 to September 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that determination, the RO denied the 
appellant's claim of service connection for post-traumatic 
stress disorder (PTSD) and major depression.  He disagreed 
and this appeal ensued.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO. 

2.  The evidence of record does not include a "clear" 
diagnosis of PTSD or one in accord with 38 C.F.R. § 4.125 
(2000).  

3.  The evidence of record does not include evidence showing 
a current diagnosis of major depression.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(f) (1996 and 2000).  

2.  Major depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the appellant served on active duty from May 
1971 to September 1973.  The service medical records included 
an enlistment medical examination, which showed a normal 
psychiatric clinical evaluation and no complaints of 
psychiatric symptoms.  In January 1972 he was admitted to a 
states-side military medical facility with diagnoses of acute 
schizophrenic reaction.  The appellant then served from July 
1972 to August 1973 as an illustrator for Army psychological 
operations units located in Okinawa.  During this service, in 
July 1973, he was admitted to a military medical facility 
complaining of harassment after he refused to stand for the 
national anthem.  The service physicians diagnosed mixed 
personality disorder with schizoid and passive-aggressive 
features, manifested by difficulties with authority, and rule 
out thought disorder.  He was evacuated to a states-side 
military medical facility, where in August 1973 he was again 
diagnosed with severe chronic mixed personality disorder, 
manifested by schizoid and aggressive features.  The service 
department records did not indicate that he served in 
Vietnam.  He received the National Defense Service Medal and 
the Expert Rifle Badge, but did not receive an award or 
decoration signifying service in Vietnam or engagement in 
combat.  

Recently, in a March 2000 rating decision, the RO granted 
service connection for chronic paranoid schizophrenia.  The 
appellant here contends that service connection should also 
be established for PTSD and for major depression.  

Before proceeding to the merits of the claims, the Board must 
ensure that VA has complied with its duty to assist.  See 
38 U.S.C.A. § 5107(a) (West 1991) (effective through November 
8, 2000).  Recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, modified the adjudication of all 
pending claims, eliminated the well-grounded-claim 
requirement, and revised VA's duty to assist the appellant in 
the development of facts pertinent to the claim.  Under this 
duty, VA must provide the appellant with application forms 
and notify him of an incomplete application; provide him with 
notice of required information and evidence; make reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate the claim; make every reasonable effort to 
obtain relevant VA, private, and service department records, 
as well as records possessed by other Federal agencies; and 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  Here, the appellant filed 
a complete application, and the RO obtained relevant VA and 
private clinical and hospital records he identified and 
afforded him VA examinations.  He has not identified any 
other records that might be relevant to the claim.  The Board 
finds that VA satisfied its duty to assist the appellant in 
the development of facts pertinent to the claim and, on 
appellate review, sees no areas in which further development 
may be fruitful.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a) 
(2000); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  Prior to June 18, 1999, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; if the 
claimed stressor was related to combat, service department 
evidence that the appellant engaged in combat or that he was 
awarded a combat citation was accepted in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
See Gaines v. West, 11 Vet. App. 353, 357 (1998) and Cohen 
(Douglas) v. Brown , 10 Vet. App. 128, 136-37 (1997) (PTSD 
requires evidence of a current disorder, an in-service 
stressor, and a link between the two).  See generally 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (generally, service 
connection may be granted for disability, even when found 
many years after service, that results from disease or injury 
incurred in or aggravated by service).  

When a regulation is amended while a claim is pending, the 
Board must first determine whether the former regulation or 
the amended regulation is more favorable to the claimant.  
DeSousa v. Gober, 10 Vet. App. 461, 465 (1997); VA O.G.C. 
Prec. Op. 3-2000 (Apr. 10, 2000).  In this case, both 
versions require a diagnosis of PTSD, with a "clear" 
diagnosis as required by the former regulation or one in 
accord with 38 C.F.R. § 4.125 (2000) as required by the 
amended regulation.  

Regardless of which standard is used, the record does not 
include evidence of a "clear" diagnosis or one in accord 
with 38 C.F.R. § 4.125 (2000), which requires diagnoses to be 
based on the criteria set forth at AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994) (hereinafter DSM-IV).  VA examination in 
April 1996 revealed that the appellant did not have PTSD.  
The initial indication of PTSD symptoms are contained in June 
1996 VA clinical records, which indicated that the appellant 
complained of PTSD since about 1973.  The diagnoses, though, 
were schizoaffective disorder and "PTSD?".  Similarly, 
VA clinical record in November 1996 revealed diagnoses of 
schizophrenia and rule out noncombat-related PTSD based on 
claimed stressors involving improper treatment during 
service; VA clinical record in January 1997 included a 
diagnosis of rule out schizophrenia versus PTSD; VA clinical 
records in February 1998 noted a history of PTSD and the 
possible presence of PTSD symptomatology; and a private 
medical record in August 1999 noted a possible history of 
PTSD, with a principal diagnosis of schizophrenia.  

At most, these examination and clinical records indicate that 
the appellant felt he had PTSD, and that examiners undertook 
to identify the nature of his underlying psychiatric illness.  
In each case, though, the examiner concluded that the 
appellant had schizophrenia rather than PTSD.  This pattern 
continued through VA clinical records from 1996 to 2000 and 
in VA examinations in November 1999 and February 2000.  The 
appellant maintains, through his statements and his hearing 
testimony, that he has PTSD; his spouse testified at the June 
1997 hearing that he had PTSD symptomatology.  The record 
does not show, however, that either the appellant or his 
spouse has the requisite medical expertise to render a 
medical opinion as to the nature of his disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence).  To 
the extent that examiners noted the appellant's contentions 
or undertook to determine the nature of his illness, this 
evidence represented information simply recorded by a medical 
examiner.  Unenhanced by any additional medical comment, it 
cannot constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  

Thus, since the record does not include a "clear" diagnosis 
of PTSD or one in accord with 38 C.F.R. § 4.125 (2000), the 
Board must conclude that the evidence does not satisfy the 
initial element of a claim of service connection for PTSD.  
For this reason, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
service connection for PTSD.  

As for the claim of service connection for major depression, 
the service medical records in July 1973 indicated that the 
appellant appeared depressed.  A VA examiner in April 1996, 
on reviewing the claims file and examining the appellant, 
concluded that the appellant appeared depressed, but was not 
actually depressed while on active service.  He noted that 
while the service medical records showed he was sullen or 
appeared depressed, they also indicated that he was in good 
spirits and socialized well with other patients.  

The remaining clinical and examination evidence revealed the 
appellant's complaints of depression, but no actual diagnosis 
of major depression.  VA clinical records in June 1996 noted 
a provisional diagnosis of depression, but later clinical 
records diagnosed schizophrenia.  VA clinical records in 1997 
and 1998 revealed the appellant's complaints of depression, 
but again showed diagnoses of schizophrenia.  VA clinical 
record in July and August 1999 noted the appellant's 
continuing complaints of depression, yet VA examination and 
clinical records in November 1999 showed schizophrenia, with 
no overt signs of depression.  Finally, VA examination in 
February 2000 diagnosed schizophrenia, but not depression.  

In short, the evidence of record does not reveal a current 
diagnosis of major depression that would satisfy the initial 
element of a service-connection claim.  See Pond v. West, 12 
Vet. App. 341, 346 (1999) (service connection requires 
medical evidence of current disability, medical or lay 
evidence of in-service incurrence or aggravation, and medical 
evidence linking the two).  See also 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 (service 
connection may be granted for disability incurred in or 
aggravated by active service, and, for psychosis, if it is 
manifested within one year of separation from service).  
Although the appellant and his spouse contend that he 
currently has such a diagnosis, the record does not show him 
or her as competent to render such a medical conclusion.  See 
Espiritu, 2 Vet. App. at 494-95.  Nor can an examiner's 
simple notation of the appellant's complaints give those 
statements a medical characteristic.  See LeShore, 8 Vet. 
App. at 410.  In the absence of a current diagnosis of 
depression, the evidence does not satisfy the initial element 
of a service-connection claim.   The April 1996 diagnosis 
specifically excluded service as a source of depression.


ORDER

Service connection for PTSD is denied.  

Service connection for major depression is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

